DETAILED ACTION
Claims 26-29, 31-32, and 34-41 are pending. Claims 26, 31, and 35 are amended. Claim 30 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on September 9, 2022.  As directed by the amendment: claims 26, 31, and 35 have been amended, claim 30 has been cancelled, and 36-41 have been added.  Thus, claims 26-29, 31-32, and 34-41 are presently pending in this application.
Applicant’s amendment to the claims has overcome the 35 USC §102(b) and §103(a) rejections, however, additional §103(a) rejections are made as detailed below. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  That is, the arguments are related to newly claimed subject matter that is addressed below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 38 recites “at least one side surface” in line 9.  Claim 38, however, also recites “at least one side surface” in line 4.  The recitation in line 4 is interpreted as “at least one of the side surfaces”, however the recitation in line 9 then introduces confusion as to whether the same side surface is referred to, or merely one of the side surfaces.  The examiner is interpreting the recitations in line 4 and line 9 to refer to the same side surface. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 26, 29, 31-32, and 34 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Rolla (US 20040218776) in view of Beguin (US 3461463) and Howell (US5752298).
Regarding claim 26, Rolla describes an ear accessory (hinged headband 2, setting support 4, arm 6, support 9, earcup 3) for (what follows is intended use, the claim does not require these components, but rather the accessory merely is required to be able to be used with such components) use with a mounting rail having a retaining groove, the mounting rail configured to attach to an outer surface of a helmet (the ear accessory of Rolla is fully capable of being used with a mounting rail), the ear accessory comprising: 
an ear accessory (3) configured to surround a user's ear, wherein at least a portion of the ear accessory is configured to be below a terminal edge of the helmet when in a use position (see Fig. 1); and 
a hinge mechanism (2, 4, 6, 9) having a first end and a second end (see annotated Fig. 1), the first end configured to be coupled to the retaining groove of the mounting rail (fully capable of being attached to a retaining groove), the second end coupled to the ear accessory (see annotated Fig. 1), the ear accessory (3) configured to pivot relative to the hinge mechanism about a first axis (see Fig. 1 depicting rotation at 8, see annotated Fig. 2 depicting location of first axis),
the hinge mechanism including a connecting member (see annotated Fig. 1) slidably coupled to a shoulder member (see annotated Fig. 1) to adjust the length of the hinge mechanism (has position setting means and includes and arrow depicting the motion of the arm, see Fig. 1, para. 0063, therefore the bottom and top portion of arm 6 are movable with respect to each other), wherein the hinge mechanism when mounted to the mounting rail is configured to position and retain the ear accessory over the user's ear in the use position (see Fig. 1), and the second end of the hinge mechanism, when the hinge mechanism is mounted to the mounting rail, is configured to pivot about a second axis generally perpendicular to the first axis (see Fig. 1 depicting axis location, and Fig. 2 depicting that the hinge can rotate about this axis).
The accessory of Rolla does not explicitly describe that the hinge may be rotated to position and retain the ear accessory at the back of the helmet in a stowage position such that the ear accessory rests against the back of the helmet.  
In related art for helmets, Beguin describes a similar device that can be rotated such that the ear accessory rests against the back of the helmet (see dot-dashed outline 12b depicting that the suspension device 12 can be swung rearwardly and against the helmet proper, col. 5, ll. 61-68).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the accessory of Rolla to permit such rearward rotation for convenient storage of and less cumbersome application or removal of the helmet prior to and following application of the protector cups to the ears (Beguin, col. 5, ll. 61-68).  In this modification the hinge can rotate forward and backwards, while also able to fold as included in Rolla such that the user may pick which storage method is most convenient for them.
The accessory of Rolla does not explicitly describe the connecting member including indentations along a body of the connecting member and the shoulder member including a resilient indexing feature configured to engage against the indentations one indentation to the next to provide multiple length adjustment positions.
While Rolla does describe that the accessory includes a position-setting means 6b and depicts that the shoulder and connector can move relative to one another, how this is accomplished is not specified.
In related art for helmets, Howell describes a helmet that includes an ear cup a member (60b) that includes indentations (see Fig. 4 depicting teeth) and also includes a cover assembly 40 that includes a flexible pawl piece 48 that includes teeth that are configured to engage with the teeth of the member 60b to provide a particular tightness of the earcup (see Howell col. 2, ll. 35-45).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the position setting means of Rolla to include the teeth and pawl combination as depicted in Howell in order to permit the user to simply adjust the height of the earcups depending on their personal preference (see Howell describing that the user could adjust the fit any time by opening the cover to loosen or move upward to tighten, col. 2, ll. 40-49). 
    PNG
    media_image1.png
    624
    703
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    545
    642
    media_image2.png
    Greyscale

Regarding claim 29, the accessory of Rolla includes wherein the second end of the hinge mechanism (see annotated Fig. 1 above) is rotatably coupled to the ear cup (hinged with earcup, para. 009, see also Fig. 1 depicting the way in the earcup can rotate).  
Regarding claim 31, the accessory of Rolla includes wherein the ear cup (3) is pivotable about the first arm along a first axis (see Fig. 2 for first axis, is pivotable about element 8, see Fig. 1).  
Regarding claim 32, the accessory of Rolla as modified according to claim 31 includes wherein the second arm (see annotated Fig. 1) is pivotable about the first end along a second axis (see annotated Fig. 1, pivots about the second axis which is about the first end).  
Regarding claim 34, the accessory of Rolla as modified according to claim 32 includes wherein the second arm (see annotated Fig. 1 above) pivots along the second axis (see annotated Fig. 2) to position and retain the ear cup in the stowage position (pivots about the second axis which assists in providing for stowage and orientation as the user sees fit).
Claim 27 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Rolla (US 20040218776) in view of Beguin (US 3461463), Howell (US5752298), and Durand (US 3665514).
Regarding claim 27, the accessory of Rolla describes the limitations of claim 27, but does not explicitly describe a microphone coupled to the ear accessory and extending away from the ear accessory. 
In related art for helmets, Durand describes a similar system that include a microphone boom 16 coupled to the headset 13 and ear pad 15.  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the system of Rolla to include a microphone so that the user would be able to communicate with others. 
Claim 28 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Rolla (US 20040218776) in view of Beguin (US 3461463), Howell (US5752298) and Prendergast (US 20040244099).
Regarding claim 28, the accessory of Rolla as modified describes the limitations of claim 28, but does not explicitly describe wherein the first end of the hinge mechanism includes a dovetail shaped attaching component configured to releasably couple to a correspondingly shaped groove of the retaining groove.  
Rolla does describe that the setting support 4 is secured to the helmet (para. 0058) and that the headset can be fixedly or removably mounted to the helmet (para. 0059), but does not explicitly describe how such an attachment occurs.  
In related art for attachment of devices to helmets, Prendergast describes that a dovetail joint may be utilized to attach one component to a receiving surface and the location of which may be adjustable (para. 0053) ) (the examiner notes however, that the orientation of the dovetail is different on the Prendergast reference than the present application, in the present application the dovetail would be inserted sideways where the tapered edges are at the top and bottom, rather than the sides of the accessory component).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the setting support 4 to include a dovetail junction between the support and the helmet in order to permit the support to have an adequate junction that is easy to utilize while also permitting the support to be removable (Rolla, para. 0059). 

Claims 38 and 41 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Simpson et al. (US 3197785) in view of Meyer et al. (US 6811348), and Rolla (US 20040218776).
Regarding claim 38, Simpson describes a helmet (see Fig. 1) comprising: a helmet shell (hat 1, see Fig. 1 and Fig. 2) having an outer surface, a front side, a back side opposite the front side, and two side surfaces opposite one another and extending between the front side and back side (see annotated Fig. 1 below), the helmet shell having a protrusion (see annotated Figs. 1 and 2, please note that while a broad interpretation of protrusion is utilized herein, if better defined Howell (US 6754911) would be utilized for this limitation) on at least one side surface forming a cavity extending to a terminal edge of the helmet and configured to overlay a wearer's ear (extends to terminal edge, see Fig. 2 such that it is configured to overlay a wearer’s ear); 
an ear accessory (cups 4) configured to surround a user's ear, wherein at least a portion of the ear accessory is retained below a terminal edge (see annotated Fig. 1 below) of at least one side surface of the helmet and wherein a remaining portion of the ear accessory is retained above the terminal edge (see annotated Fig. 1 below) and within the cavity of the helmet shell when in a use position; and 
a hinge mechanism (suspension 2) having a first end and a second end (see annotated Figs. 1 and 2), the second end coupled to the ear accessory (see annotated Fig. 2), and 
the ear accessory is pivotable relative to the connecting member (link 11) along a first axis (rotatable about trunnions at the ends of yoke 3, col. 2, ll. 29-30), and the shoulder member (links 7 and 9) is pivotable about the first end along a second axis that is perpendicular to the first axis (pivot about bolt 5).
The helmet of Simpson does not explicitly describe a mounting rail attached to one of the two side surfaces on the outer surface of the helmet, the mounting rail including a recessed retaining groove; and that first end coupled to the recessed retaining groove of the mounting rail, rather, the mechanism of Simpson is attached by a bolt 5 (col. 2, ll. 8-10).
In related art for helmet attachments, Meyer describes an attachment mechanism that includes a female dovetail 30 mounted on the helmet and a corresponding male dovetail 45 on the attached mechanism.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the attachment mechanism of Simpson to include the recessed groove and dovetail attachment as described in Meyer in order to provide a readily detachable suspension for noise-suppressing ear cups (col. 1, ll. 23-25).  In this case, when modified by Meyer, the ear cups could be easily and quickly released by pressing the button 3 (col. 6, ll. 41-47, Meyer) (the examiner notes however, that the orientation of the dovetail is different on the Meyer reference than the present application, in the present application the dovetail would be inserted sideways there the tapered edges are at the top and bottom, rather than the sides of the accessory component).
Furthermore, such a replacement of components is a simple substitution of one known, equivalent element for another that can be used to obtain predictable results (see MPEP 2144.06(II)).  That is, the components of the dovetail design were known in the art and their functions were known and the bolt structure could be replaced for the dovetail attachment structure and the results of the substitution would be predictable in that one having ordinary skill in the art would understand how the junction would function. 
The helmet of Simpson does not explicitly describe a connecting member slidably coupled to a shoulder member to adjust a length of the hinge mechanism.
In related art, Rolla describes a connecting member (see annotated Fig. 1 above) slidably coupled to a shoulder member (see annotated Fig. 1 above) to adjust the length of the hinge mechanism (has position setting means and includes and arrow depicting the motion of the arm, see Fig. 1, para. 0063, therefore the bottom and top portion of arm 6 are movable with respect to each other).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of Simpson to include the configuration of components as described in Rolla so that the user could set the position of the ear cups, rather than depending on the friction between the links and the various bolts in Rolla that could move if bumped or disturbed.

    PNG
    media_image3.png
    766
    766
    media_image3.png
    Greyscale

Regarding claim 41, the helmet of Simpson as modified wherein the retaining groove has a dovetail shape (as modified by Meyer, has a dovetail shape) and the first end of the hinge mechanism includes a dovetail shaped attaching component (as modified by Meyer, has a dovetail shape).
Claim 39 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Simpson et al. (US 3197785) in view of Meyer et al. (US 6811348), Rolla (US 20040218776) and Beguin (US 3461463).
Regarding claim 39, the helmet of Simpson describes the limitations of claim 39 but does not explicitly describe wherein the hinge mechanism positions and retains the ear accessory over the user's ear in the use position, and the shoulder member pivots about the second axis to position and retain the ear accessory at a back of the helmet in a stowage position such that the ear accessory rests against the back of the helmet.  
In related art for helmets, Beguin describes a similar device that can be rotated such that the ear accessory rests against the back of the helmet (see dot-dashed outline 12b depicting that the suspension device 12 can be swung rearwardly and against the helmet proper, col. 5, ll. 61-68).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the accessory of Simpson to permit such rearward rotation for convenient storage of and less cumbersome application or removal of the helmet prior to and following application of the protector cups to the ears (Beguin, col. 5, ll. 61-68).
Claim 40 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Simpson et al. (US 3197785) in view of Meyer et al. (US 6811348), Rolla (US 20040218776), and Durand (US 3665514).
Regarding claim 40, the helmet of Simpson describes the limitations of claim 27, but does not explicitly describe a microphone coupled to the ear accessory and extending away from the ear accessory. 
In related art for helmets, Durand describes a similar system that include a microphone boom 16 coupled to the headset 13 and ear pad 15.  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of Simpson to include a microphone so that the user would be able to communicate with others. 
Allowable Subject Matter
Claims 35-37 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732